Exhibit 99.2 NewsRelease Northern Border Pipeline Company Announces Sale of Bison Pipeline LLC OMAHA, Nebraska – September 3, 2008 – Northern Border Pipeline Company (Northern Border) today, along with its owners, TC Pipelines, LP and ONEOK Partners, L.P., announced the sale of its wholly owned subsidiary, Bison Pipeline LLC, to TransCanada Pipeline USA Ltd. (TransCanada). The assets of Bison Pipeline LLC include executed precedent agreements, as well as regulatory, environmental and engineering activities completed to date on the Bison Pipeline Project (Bison Project). Project subscription that is subject to certain conditions currently stands at 405 million cubic feet per day (MMcf/d).
